UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
RUDI RIVAS,

                      Petitioner,
                                             ORDER
          -against-                          19-CV-5719(JS)

EARL BELL, Superintendent of Clinton
Correctional Facility,

                    Respondent.
-------------------------------------X
APPEARANCES
For Plaintiff:      Rudi Rivas, pro se
                    94-A-7115
                    Clinton Correctional Facility
                    P.O. Box 2002
                    Dannemora, New York 12929

For Defendant:        No appearance.

SEYBERT, District Judge:

          On October 9, 2019, incarcerated pro se petitioner Rudi

Rivas (“Petitioner”) filed another Petition1 seeking a writ of


1See Rivas v. Walsh, 00-CV-2985 (2254 Petition dismissed and
leave to file successive Petition denied by the Second Circuit);
Rivas v. Griffin, 14-CV-0632 (2254 Petition transferred to the
Second Circuit as successive and leave to file successive
Petition denied by the Second Circuit); Rivas v. Griffin, 14-CV-
6828 (2254 Petition transferred to the Second Circuit as
successive and Second Circuit denied leave to file and, by
Mandate dated October 16, 2015, entered a leave-to-file sanction
requiring that “the Clerk of th[at] Court refuse to accept for
filing any further submissions from Petitioner pertaining to his
1994 and 1995 convictions unless he first obtains leave from a
judge of th[at] Court to file such papers.”); Rivas v. Lee, 15-
CV-7011 (2241 Petition transferred to the Second Circuit as
successive and Second Circuit dismissed Petition because it
“does not represent a departure from Petitioner’s “prior pattern
of vexatious filings.”); Rivas v. Lee, 18-CV-5190 (2241 Petition
transferred to the Second Circuit as successive and the Second
habeas corpus pursuant to 28 U.S.C. § 2254 together with an

application to proceed in forma pauperis.              (See Pet., D.E. 1; IFP

Mot., D.E. 2.)         Petitioner again seeks to challenge two state

court judgments of conviction against him: (1) Indictment No. 217-

94, a judgment of conviction was entered in the County Court,

Suffolk County (Vaughn, J.) against Petitioner on September 23,

1994 upon a guilty plea to Criminal Sale of a Controlled Substance

in the Second Degree, and sentencing him to eight (8) years-to-

life; and (2) Indictment No. 2506-94, a judgment of conviction was

entered in the same court against Petitioner on June 22, 1995 upon

a jury verdict convicting him of Criminal Sale of a Controlled

Substance   in   the    First    Degree      and   Criminal   Possession      of   a

Controlled Substance in the First Degree, and sentencing him to

twenty-five (25) years-to-life on each count, to run concurrently

to each other and consecutive to his earlier eight (8) year

sentence.

            Upon review of the declaration accompanying Petitioner’s

application to proceed in forma pauperis, the Court finds that

Petitioner’s     financial      status    qualifies    him    to   commence   this

action without prepayment of the filing fees.                      See 28 U.S.C.

§ 1915(a)(1).     Accordingly, Petitioner’s application to proceed



Circuit dismissed it).

                                         2
in forma pauperis is GRANTED.             However, because the instant

Petition is successive within the meaning of Antiterrorism and

Effective    Death   Penalty   Act       (“AEDPA”),    this     Court    lacks

jurisdiction.     Torres v. Senkowski, 316 F.3d 147, 151 (2d Cir.

2003) (The AEDPA “allocates jurisdiction to the courts of appeals,

not the district courts, to authorize successive habeas motions or

applications.”)       Accordingly,        Petitioner     must     move    for

authorization to pursue this successive Petition for habeas relief

in the United States Court of Appeals for the Second Circuit.             See

28 U.S.C. § 2244(b)(3)(A).

            Notwithstanding the fact that the United States Court of

Appeals for the Second Circuit has already entered a leave-to-file

sanction against Petitioner due to his “prior pattern of vexatious

filings”, in the interests of justice, the Clerk of the Court shall

transfer this Petition to the United States Court of Appeals for

the Second Circuit pursuant to 28 U.S.C. § 1631.          Torres, 316 F.3d

at 151-52 (citing Liriano v. United States, 95 F.3d 119, 121-23

(2d Cir. 1996) (“[W]e have held that a district court must transfer

uncertified successive motions to th[e Second Circuit Court of

Appeals] pursuant to 28 U.S.C. § 1631. . .”); see also Rivas v.

Lee, 15-CV-7011 Mandate, dated July 20, 2017, at Docket Entry 18

(“[T]he district court properly transferred his district court



                                     3
filing to this Court as a successive 28 U.S.C. § 2254 petition.”)

This Order CLOSES this case.     If the Second Circuit authorizes

Petitioner to proceed in this matter, he shall move to reopen this

docket number, 19-CV-5719(JS).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff and to mark this case CLOSED.


                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.


Dated:    October 25 , 2019
          Central Islip, New York




                                 4
